UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): July 29, 2013 FluoroPharma Medical, Inc. (Exact Name of Registrant as Specified in Charter) Nevada 333-151381 20-8325616 (State or OtherJurisdiction (Commission File Number) (IRS Employer Identification No.) of Incorporation) 8 Hillside Avenue, Suite 207 Montclair, NJ (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (973) 744-1565 (Former name or former address, if changed since last report) Copies to: Marc J. Ross, Esq. Marcelle S. Balcombe, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway, 32nd Floor New York, New York 10006 Phone: (212) 930-9700 Fax: (212) 930-9725 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17 CFR 240.13e-4(c) ITEM 7.01 Regulation FD Disclosure. On July 29, 2013, FluoroPharma Medical, Inc. (the “Company”) announced the release of a Company overview as presented by the Company’s President, CEO and Chairman of the Board, Thijs Spoor. The press release is attached hereto as Exhibit 99.1. ITEM 9.01 Financial Statements and Exhibits. Exhibit Description Press Release issued July 29, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: July 31, 2013 FluoroPharma Medical, Inc. /s/ Johan M. (Thijs) Spoor By:Johan M. (Thijs) Spoor Title:CEO and President
